Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (EP1110138B1) in view of (JP 3877196, herein after JP).
Regarding claim 1 Gelbman teach a wireless electronic label ([0007]), comprising: 
a display module with a display surface; 
a rectenna module disposed on the display surface of the display module ([0007] The present invention provides an electronic label suitable for displaying information, the electronic label comprising one or more display layers including electronic ink disposed on a support also see fig. 4, below), 

    PNG
    media_image1.png
    404
    427
    media_image1.png
    Greyscale

wherein the rectenna module is used to receive an electromagnetic wave signal and convert the electromagnetic wave signal into an electrical energy signal ([0011] The at least one antenna layer can comprise a receiver layer for receiving signals from one of a GPS system, cellular phone network, pager network, radiowave transmitter, and satellite communication system. The at least one antenna layer can also comprise a transmitter layer for transmitting signals from said electronic label. Optionally the at least one antenna layer can comprise a receiver layer for receiving signals corresponding to programs, instructions, data or said indicia to be displayed by the one or more display layers. Alternatively, the at least one antenna layer can comprise a power antenna layer for receiving a power signal from a source and for generating an output power signal for powering the electronic label. The at least one antenna layer can further comprise a power converter in circuit with a power antenna layer for receiving the output power signals generated by a power antenna and for producing a converted output power signal suitable for powering the electronic the electronic label), 
and 
a control drive module ([0010]) used to convert the electrical energy signal into electrical energy to power the wireless electronic label and used to send a command signal to the display module, wherein the display module is further used to display a label signal on the display surface according to the command signal ([0043] FIGURE 5 is a broad schematic illustration of the integrated circuit layer 54 employed in connection with the electronic label 16 of the present invention. The integrated circuit 54 can include the processor 24 and the storage element 28 discussed above in connection with FIGURE 2. The integrated circuit layer 54 can also employ a power converter 60 that is coupled to the processor 24, and is adapted to receive power signals 58 generated by the power antenna in response to power signals received from the activator module 18. The power converter 60 converts the power antenna signals 58 into suitable output current or voltage signals for use by the components of the electronic label 16) 
    PNG
    media_image2.png
    205
    433
    media_image2.png
    Greyscale

.
Gelbman is silent on wherein the rectenna module is made of light-transmitting electronically conductive material;
However, JP teach wherein the rectenna module is made of light-transmitting electronically conductive material (antenna according to any one of claims 1 to 6 , wherein the antenna element is made of a of light-transmitting and conductive material);

Gelman teaches a base wireless electronic label that would be improved by rectenna module is made of light-transmitting electronically conductive material of JP. One of ordinary skill in the art would have recognized improvements afforded by the enclosures of JP, and the combination would have yielded predictable results.

Regarding claim 3 Gelbman in view of JP teach wherein the rectenna module is made of metal grid, ITO ([0031] Furthermore, by using a light-transmitting material such as glass as the substrate and using a transparent conductive material such as ITO for the antenna element), graphene film or sputtered thin metal film.
Regarding claim 5 Gelbman teach wherein the control drive ([0010]) module further comprises: a rectifying and filtering unit used to receive the electric energy signal output by the rectenna module and convert the electric energy signal into the electric energy ([0011]).

Regarding claim 6 Gelbman teach wherein the control drive module further comprises: 1'gc 12 of 142162.250500 GU458 an energy storage unit used to store the electric energy output ([0040] power source, such as from a power storage element (e.g., battery, capacitor, solar cell) by the rectifying and filtering unit, and supply power to the display module ([0011]).

Regarding claim 7 Gelbman teach wherein the energy storage unit is a solid-state battery, a rechargeable battery or a super capacitor ([0040] power source, such as from a power storage element (e.g., battery, capacitor, solar cell).

Regarding claim 8 Gelbman teach wherein the display module is ePaper ([0007] The present invention provides an electronic label suitable for displaying information, the electronic label comprising one or more display layers including electronic ink disposed on a support, and one or more activation grid layers for activating the electronic ink of said one or more display layers).

Regarding claim 9 Gelbman teach wherein the control drive module further comprises: a signal antenna unit used to receive a wireless control signal, wherein the control drive module is further used to generate the command signal according to the wireless control signal ([0028], [0067]) 
    PNG
    media_image3.png
    194
    532
    media_image3.png
    Greyscale
.

Regarding claim 10 Gelbman teach wherein the control drive module is further used to generate a report signal and send the report signal through the signal antenna unit (fig.6 
    PNG
    media_image3.png
    194
    532
    media_image3.png
    Greyscale
.

Regarding claim 11 Gelbman teach a remote control device used to generate a wireless control signal and send the wireless control signal to the control drive module by wireless communication ([0036] as illustrated in FIGURE 6. Other remote devices not illustrated but which can also be coupled to the activator module include telephones, cable televisions, digital and analog cellular phone networks, satellite networks, private, public, military and government control and communication systems, internet, world wide web, intranets, Intelligent Appliances, GPS systems, and radios including AM and FM radios broadcasting at various frequencies. The illustrated remote devices 70-74 can operate in connection with the activator module 18 to form a control and processing system for use with the electronic label 16. The remote devices can store selected algorithms or programs for processing selected data or instructions received by the activator module from the label 16. Alternatively, the remote devices can program or instruct the activator module 18 to perform selected functions, such as instruct the label to display certain indicia, prestored or not, at a certain time, for a certain duration etc., or for altering the indicia displayed by the label. Those of ordinary skill will readily recognize that the activator module 18 and the remote devices can operate in any selected manner, such as a distributed processing system, for controlling the electronic label 16).

Regarding claim 12 Gelbman teach a remote control device used to generate a wireless control signal and send the wireless control signal to the control drive module by wireless communication ([0036] as illustrated in FIGURE 6. Other remote devices not illustrated but which can also be coupled to the activator module include telephones, cable televisions, digital and analog cellular phone networks, satellite networks, private, public, military and government control and communication systems, internet, world wide web, intranets, Intelligent Appliances, GPS systems, and radios including AM and FM radios broadcasting at various frequencies. The illustrated remote devices 70-74 can operate in connection with the activator module 18 to form a control and processing system for use with the electronic label 16. The remote devices can store selected algorithms or programs for processing selected data or instructions received by the activator module from the label 16. Alternatively, the remote devices can program or instruct the activator module 18 to perform selected functions, such as instruct the label to display certain indicia, prestored or not, at a certain time, for a certain duration etc., or for altering the indicia displayed by the label. Those of ordinary skill will readily recognize that the activator module 18 and the remote devices can operate in any selected manner, such as a distributed processing system, for controlling the electronic label 16).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (EP1110138B1) in view of (JP 3877196, herein after JP) and further in view of Liang (JP 2019047481).
Regarding claim 2 Gelbman does not expressly teach wherein the rectenna module has a transmittance of between 50% and 95%.
However, Liang teach wherein the rectenna module has a transmittance of between 50% and 95% (transparent antenna 12 has a highly translucent structure, and the combination of the case 10 and the transparent antenna has a transmittance of 50% or more even after the transparent antenna 12 is formed).
Gelman teaches a base wireless electronic label that would be improved by rectenna module has a transmittance of between 50% and 95% of Liang. One of ordinary skill in the art would have recognized improvements afforded by the transmittance of between 50% and 95%. of Liang, and the combination would have yielded predictable results.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (EP1110138B1) in view of (JP 3877196, herein after JP) and further in view of Aslan (US 4611166).

Regarding claim 4 Gelbman teach rectenna module comprises a circuit that converts the electromagnetic wave signal into the electric energy signal ([0043]).

But silent on at least one dipole antenna and at least one diode, wherein the at least one diode is connected with the at least one dipole antenna.

However, Aslan teach at least one dipole antenna and at least one diode, wherein the at least one diode is connected with the at least one dipole antenna (claim 10, diode sensing element comprises a diode is connected to dipole antenna).

Gelman teaches a base wireless electronic label that would be improved by at least one dipole antenna and at least one diode, wherein the at least one diode is connected with the at least one dipole antenna of Aslan.

One of ordinary skill in the art would have recognized improvements afforded by at least one dipole antenna and at least one diode, wherein the at least one diode is connected with the at least one dipole antenna of Aslan, and the combination would have yielded predictable results.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues: Applicant’s main argument is Gelbman does not teach “a rectenna module disposed on the display surface of the display module”

Examiner responds: Examiner respectfully disagrees. Gelbman teaches a rectenna module in fig.4 item 48 antenna, disposed on the display surface in fig.4, item 30, of the display module as below:

    PNG
    media_image1.png
    404
    427
    media_image1.png
    Greyscale

As the current claim does not recite “rectenna module directly disposed on top of display module”. Therefore, Gelbman reference teaches a rectenna module in fig.4 item 48 antenna, disposed on the display surface in fig.4, item 30, of the display module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Morimoto et al. US 20220352620.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625